Name: Commission Regulation (EEC) No 182/90 of 24 January 1990 correcting Regulation (EEC) No 56/90 fixing the levy reduction for rice imported from the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 /36 Official Journal of the European Communities 26. 1 . 90 COMMISSION REGULATION (EEC) No 182/90 of 24 January 1990 correcting Regulation (EEC) No 56/90 fixing the levy reduction for rice imported from the Arab Republic of Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 1 1 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 concerning imports of rice from the Arab Republic of Egypt (3), and in particular Article 1 thereof, Whereas the amount by which the levy in rice imported from the Arab Republic of Egypt is to be reduced was fixed by Commission Regulation (EEC) No 56/90 (4) ; Whereas a check has shown that an error was made in the Annex to that Regulation ; whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 56/90 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . V) OJ No L 177, 24. 6. 1989, p. 1 . (3) OJ No L 146, 14. 6. 1977, p . 9 . (4) OJ No L 8, 11 . 1 . 1990, p. 29. 26. 1 . 90 Official Journal of the European Communities No L 21 /37 ANNEX 'ANNEX to the Commission Regulation of 10 January 1990 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 72.51 100610 23 70,18 1006 10 25 70,18 1006 10 27 70,18 1006 10 92 72,51 1006 10 94 70,18 1006 10 96 70,18 1006 10 98 70,18 1006 20 11 90,64 1006 2013 87,72 1006 20 15 87,72 1006 20 17 87,72 1006 20 92 90,64 1006 20 94 87,72 1006 20 96 87,72 1006 20 98 87,72 1006 30 21 120,97 1006 30 23 134,71 1006 30 25 134,71 1006 30 27 134,71 1006 30 42 120,97 1006 30 44 134,71 1006 30 46 134,71 1006 30 48 134,71 1006 30 61 128,83 1006 30 63 144,41 1006 30 65 144,41 1006 30 67 144,41 1006 30 92 128,83 1006 30 94 144,41 1006 30 96 144,41 1006 30 98 144,41 1006 40 00 35,57'